                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


JERRY WAYNE PATE,

       Petitioner,

v.                                                                     No. 1:19-cv-01138-JDB-jay
                                                                       Re: 1:17-cr-10060-JDB-1
UNITED STATES OF AMERICA,

       Respondent.


     ORDER TRANSFERRING CASE TO THE EASTERN DISTRICT OF ARKANSAS

       Petitioner, Jerry Wayne Pate, has filed a petition pursuant to 28 U.S.C. § 2241, complaining

that the Bureau of Prisons is not properly applying “jail time credit[s]” in calculating his release

date.(Docket Entry 1 at PageID 1.)

       A challenge to the execution of a prisoner’s sentence pursuant to § 2241 must be brought

against the prisoner’s custodian and must be filed in the district in which the custodian is located.

Pierce v. United States, No. 3:12-0121, 2012 WL 1900921, at *2 n.2 (M.D. Tenn. May 24, 2012)

(citing Sutton v. United States, 172 F.3d 873 (6th Cir. 1998)). Petitioner is incarcerated at the

Forrest City Federal Correctional Complex, Forrest City, Saint Francis County, Arkansas, which

is in the Eastern District of Arkansas. See 28 U.S.C. § 83(a).

       Therefore, it is hereby ORDERED, pursuant to 28 U.S.C. § 1406(a), that this case is

TRANSFERRED, forthwith, to the Eastern District of Arkansas. The Clerk is DIRECTED to

close this case without entry of judgment. The Clerk is further DIRECTED not to file any

documents in this closed case. Any documents received from Petitioner should be forwarded to

the transferee court or returned to Petitioner, as appropriate.

       IT IS SO ORDERED this 31st day of October 2019.

                                              s/ J. DANIEL BREEN
                                              UNITED STATES DISTRICT JUDGE
